DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT


                       EDWARD F. GONZALEZ,
                            Appellant,

                                    v.

 THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
     AS SUCCESSOR TRUSTEE FOR JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, AS TRUSTEE FOR NOVASTAR MORTGAGE
  FUNDING TRUST, SERIES 2006-INOVASTAR HOME EQUITY LOAN
            ASSET-BACKED CERTIFICATES, 2006-1,
                          Appellee.

                              No. 4D13-2877

                              [May 27, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
10044074.

  Edward F. Gonzalez, Hollywood, pro se.

   Albert D. Gibson and Michael A. Rodriguez of Blank Rome LLP, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

GERBER, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.